DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on February 11th, 2022 have been entered. Claim 1 has been amended. Claim 20 has been added. Claims 1-14, & 20 are pending in this application. 
Response to Arguments
Applicant argues that as amended, claim 1, overcomes the prior 103 rejection, the examiner agrees. However, claim 1, as amended, a new ground of rejection under 112(a) as failing to comply with the written description requirement, is made. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a constant horizon mechanism disposed in operative engagement with the visualization device and configured to prevent the visualization device from rotating about the longitudinal axis when the end effector rotates about the longitudinal axis,” in lines 11-13, there does not appear to be written description for a constant horizon mechanism that is configured to prevent the visualization device from rotating about the longitudinal axis when the end effector rotated about the longitudinal axis. As disclosed in the instant application ([0040] – [0042] & [0044] – [0045]) the goal of the constant horizon mechanism is to prevent the visualization device from rotating about the visualization axis when the visualization device and the end effector rotate about the longitudinal axis. There does not appear to be written description for the constant horizon mechanism preventing the visualization device from rotating about the longitudinal axis when the end effector rotates about the longitudinal axis. 
Claims 2-14 & 20 are rejected by virtue of their dependency from claim 1.
Conclusion
No prior art rejection is made due to the 112(a) rejection above, as claim 1, as amended, fails to comply with the written description requirement and contradicts the goal of the constant horizon mechanism, as described in the instant application ([0040] – [0042] & [0044] – [0045]), where the constant horizon mechanism is configured to allow the visualization device to rotate (move) about the longitudinal axis with the end effector, while preventing the visualization device from rotating about its own axis (visualization axis). 
Accordingly, claims 1-14 & 20, are rejected under 112(a). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794